 

Exhibit 10.3

 

MERCANTILE BANK CORPORATION/MERCANTILE BANK OF MICHIGAN

 

2015 MERCANTILE EXECUTIVE OFFICER BONUS PLAN

 

 

 

1.              Purpose of this Plan

 

This 2015 Mercantile Executive Officer Bonus Plan (this “Plan”) is designed to
reflect that the directors of Mercantile Bank Corporation (the “Company”) and
Mercantile Bank of Michigan (the “Bank”) believe that the Company’s shareholders
are willing to share financially in operating results that exceed certain
specific financial metrics.

 

The purpose of this Plan is to:

 

 

•

Promote the growth, profitability and expense control necessary to accomplish
corporate strategic long-term plans;

 

 

•

Encourage superior results by providing a meaningful incentive; and

 

 

•

Support teamwork among employees.

 

2.              Eligibility

 

Michael H. Price, Thomas R. Sullivan, Robert B. Kaminski, Jr., Samuel G. Stone
and Charles E. Christmas (the “Executive Officers,” and each an “Executive
Officer”) are included in this Plan. The following provisions (a) – (d) set
forth circumstances where an Executive Officer will, or will not, be eligible
for a bonus payout, or where an unpaid bonus award will be cancelled:

 

(a) Except as provided below, an Executive Officer must be an active employee as
of December 31, 2015 to be eligible to receive a bonus payout.

 

(b) An Executive Officer that is out on medical leave as of December 31, 2015
will be eligible to receive a bonus award.

 

(c) An Executive Officer that is suspended with or without pay or is on final
written warning as of December 31, 2015 will not be eligible to receive a bonus
award.

 

 
1

--------------------------------------------------------------------------------

 

 

(d) If an Executive Officer terminates his or her employment with the Bank
during 2015, any unpaid bonus award for the Executive Officer is cancelled.
Notwithstanding the foregoing, (i) if Thomas R. Sullivan terminates employment
at the end of the term of the Employment Agreement among the Company, the Bank
and Mr. Sullivan dated as of August 14, 2013, or as otherwise agreed by the
parties, he will receive a pro rata share of any bonus award payable under this
Plan and (ii) if Samuel G. Stone terminates employment at the end of the term of
the Employment Agreement among the Company, the Bank and Mr. Stone dated as of
August 14, 2013, or as otherwise agreed by the parties, he will receive 100% of
any bonus award payable under this Plan.

 

Notwithstanding any of the provisions (a), (b), (c) or (d) above, no such
provision shall adversely affect an Executive Officer’s eligibility for, or
right to receive, any bonus award, if during 2015, or during the first four
months of 2016 pursuant to a notice given in 2015, the employment of Messrs.
Price, Kaminski or Christmas terminates under one or more circumstances set
forth in Section 8.5 or 9 of the Employment Agreement made as of the 13th day of
November 2014 between such Executive Officer, the Company and the Bank, as
amended (a “Special Termination”).

 

3.               Bonus Pool, Performance Metrics and Bonus Awards

 

The bonus pool under this Plan (the “Executive Bonus Pool”) is equal to $1.00
for every $1.00 of actual pre-tax income of the Company and its consolidated
subsidiaries for 2015 that exceeds the budgeted pre-tax income of the Company
and its consolidated subsidiaries for 2015. The maximum amount that will be
allocated to the Executive Bonus Pool is $328,896.

 

In the event that the actual pre-tax income of the Company and its consolidated
subsidiaries exceeds budgeted pre-tax income but is not sufficient to provide an
allocation of the maximum amount to each of (a) the Executive Bonus Pool under
this Plan, (b) the Bank-Wide Bonus Pool under the 2015 Mercantile Bonus Plan
(the "Bank Wide Bonus Plan") and (c) the Senior Management Bonus Pool under the
2015 Mercantile Bonus Plan for Senior Management (the "Senior Management Bonus
Plan"), the amount to be allocated to the respective bonus pool under each such
plan will be prorated. The proration will be based on the ratio of the maximum
bonus pool amount specified in each bonus plan to the sum of the maximum pool
amounts under this Plan, the Bank Wide Bonus Plan and the Senior Management
Bonus Plan. As of the effective date of this Plan, the proration is 18.9% to
this Plan, 63.3% to the Bank Wide Bonus Plan and 17.8% to the Senior Management
Bonus Plan.

 

 
2

--------------------------------------------------------------------------------

 

 

Payment from the Executive Bonus Pool, if any, is based on the achievement of
targets under the following 2015 Executive Bonus Metrics:

 

20%

Net loan growth

10%

Non-performing assets

10%

Commercial loan portfolio composition

10%

Return on assets

10%

Return on equity

10%

Non-interest income

10%

Net interest margin

10%

Efficiency ratio

10%

Wholesale funds

 

 

The specific targets for each metric will be established by the Compensation
Committee of the Company.

 

Each individual target must be met or exceeded in order for the percentage
associated with that metric to be credited toward payment from the Executive
Bonus Pool. The accumulated percentage for each individual target attained will
be applied to the Executive Bonus Pool to determine the total amount of the
Executive Bonus Pool to be awarded (the “Award Amount”). For example, if the
first four factors are attained and the next five factors are not attained, and
if the maximum amount is allocated to the Executive Bonus Pool, the Award Amount
under this Plan would be $328,896 x 50% = $164,448.

 

The Award Amount will be paid to each Executive Officer pro rata based on a
uniform percentage of the Executive Officer's 2015 salary (not to exceed 20% of
each Executive Officer's 2015 salary in effect as of June 1, 2015, or 8.33% of
Mr. Sullivan's 2015 annualized salary.)

 

4.              Clawback Provision

 

Payouts made under this Plan are subject to recovery or clawback, and an
Executive Officer receiving a payout will be required to promptly return the
monies (or any portion of the monies requested by the Company) in each of the
following circumstances:

 

 

●

if it is determined that the Executive Officer was engaging in an activity
during 2015 that would have resulted in the employee being suspended without
pay, placed on final written warning or terminated on or before December 31,
2015, and no Special Termination of the Executive Officer is involved.

 

 
3

--------------------------------------------------------------------------------

 

 

 

●

If the payout is based on materially inaccurate financial statements (which
includes, but is not limited to statements of earnings, revenues, or gains) or
any other materially inaccurate performance metric criteria, including net
income.

 

 

●

If the payout is required to be returned pursuant to a policy adopted by the
Company regarding clawback in order to comply with the Dodd-Frank Wall Street
Reform and Consumer Protection Act or any stock exchange or other rule adopted
pursuant to that Act.

 

In the event that the Company or Bank demands recovery or clawback of any payout
(or portion of any payout), and the Executive Officer who received the payout
does not promptly return the payout (or demanded portion of the payout) to the
Company or the Bank, the Executive Officer shall be required to pay to the
Company or the Bank, immediately upon demand, all expenses, including reasonable
attorneys’ fees, incurred to recover the payout (or demanded portion of the
payout), unless the Executive Officer establishes in an appropriate legal
proceeding that he or she had no obligation under this Section of this Plan to
return the payout (or demanded portion of the payout). Executive Officers, as a
condition to receiving a payout under this Plan, may be required to agree in
writing to the terms of this Section.

 

5.             Timing of Bonus Payouts

 

Bonus awards that are earned under this Plan will be paid to eligible Executive
Officers on or before March 15, 2016.

 

6.             Plan Administration

 

The Board of Directors of the Company and its Compensation Committee, or if the
Board of Directors of the Company so designates, another committee of the Board
of Directors of the Company or the Bank (each, an "Administrator"), will each
have the authority to administer and interpret this Plan, and approve or
determine the amounts to be distributed under this Plan as bonus awards, in its
sole discretion. Any interpretation or construction of this Plan or approval or
determination of bonus awards by an Administrator will be final and binding on
the Company, the Bank and their respective subsidiaries, all employees and past
employees of any of them, their heirs, successors and assigns. No member of the
Board of Directors of the Bank or the Company, or any of their affiliates, or
any committee of the Board of Directors of the Bank, the Company, or any
affiliate, will be liable for any action or determination made in good faith
regarding this Plan or any bonus award.

 

 
4

--------------------------------------------------------------------------------

 

 

7.             No Right to Employment

 

This Plan does not give any Executive Officer any right to continued employment,
or limit in any way the right of the Bank or any affiliated company to terminate
his employment at any time.

 

8.             Withholding of Taxes

 

The Bank and any affiliated company will have the right to deduct from any
payment to be made pursuant to this Plan any Federal, state or local taxes
required by law to be withheld. It is contemplated that substantially all
payments that are made under this Plan will be made by the Bank or one of its
subsidiaries, and not by the Company.

 

9.             Amendment of this Plan

 

This Plan may be amended from time to time by the Compensation Committee of the
Company, without the consent of any Executive Officer or past Executive Officer,
(a) to the extent required to comply with applicable law; (b) to make reasonable
adjustments for any acquisition or sale of a business or branch, merger,
reorganization, or restructuring, change in accounting principles or their
application, or special charges or extraordinary items, that materially affect
the Company or any of its consolidated subsidiaries; (c) to make any changes
that do not materially and adversely affect the bonus award payable to any
eligible employee; (d) to expand the Executive Officers or other employees who
are eligible to receive a bonus from the amounts available for bonuses under
this Plan; or (e) to make any other changes that the Compensation Committee of
the Company, in its sole discretion, deems appropriate, even if such changes
materially and adversely affect, or eliminate, the bonus award payable to any
Executive Officer or past Executive Officer; provided that, after a Special
Termination or notice that will result in a Special Termination, no amendment
made under provision (d) or (e) of this paragraph above shall adversely affect
an Executive Officer’s rights under this Plan.

 

10.           Governing Law

 

The validity, construction and interpretation of this Plan will be determined in
accordance with the laws of the State of Michigan.

 

11.           Effective Date

 

This Plan was approved by the Boards of Directors of the Company and the Bank on
May 28, 2015, and is effective as of January 1, 2015.

 

 
5

--------------------------------------------------------------------------------

 

 

Schedule 1

 

2015 Executive Bonus Pool Metrics


 

 

Payment from the Executive Bonus Pool, if any, is based on the achievement of
the following 2015 Executive Bonus Metrics:

 

 

Percentage of Total

Metric

Target

20%

Net loan growth

 

10%

Non-performing assets

 

10%

Commercial loan portfolio composition

 

10%

Return on assets*

 

10%

Return on equity*

 

10%

Non-interest income

 

10%

Net interest margin

 

10%

Efficiency ratio*

 

10%

Wholesale funds

 

 

 

*     Measured pre-bonus accrual

 

 

 

 

6